Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 1 of 35 PageID: 8151




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 MATRIX DISTRIBUTORS, INC.,
 PRIMED PHARMACEUTICALS, LLC,
 and OAK DRUGS, INC.,

       Plaintiffs,
                                                  Civ. No. 18-17462 (KM) (MAH)
       v.
                                                             OPINION
 NATIONAL ASSOCIATION OF
 BOARDS OF PHARMACY and
 OPTUMRX, INC.,

       Defendants.


 KEVIN MCNULTY, U.S.D.J.:
       OptumRx, Inc., is a pharmacy benefit manager (“PBM”) that administers
 the prescription drug benefits of health insurance plans. To that end, OptumRx
 contracts with pharmacies to dispense prescriptions to plan beneficiaries. As
 part of those contracts, OptumRx began requiring that pharmacies source
 drugs only from distributors accredited by the National Association of Boards
 of Pharmacy (“NABP”). Claiming that the accreditation requirement is unlawful,
 three distributors (Matrix Distributors, Inc., PriMed Pharmaceuticals, Inc., and
 Oak Drugs, Inc. (“Distributors”)) sued OptumRx and NABP, which now move to
 dismiss. For the following reasons, OptumRx’s and NABP’s motions to dismiss
 the amended complaint (DE 165, 166) are GRANTED.1


 1     Certain citations to the record are abbreviated as follows:
       DE = docket entry
       Am. Compl. = Amended Complaint (DE 158)
      OptumRx Mot. = OptumRx’s Brief in Support of its Motion to Dismiss the
 Amended Complaint (DE 165-1)
      NABP Mot. = NABP’s Brief in Support of its Motion to Dismiss the Amended
 Complaint (DE 166-2)
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 2 of 35 PageID: 8152




   I.   BACKGROUND
     A. The Drug Supply Chain
        An overview of the relevant market may be helpful. The prescription drug
 supply chain involves (1) manufacturers, which make drugs to sell to
 (2) wholesale distributors, which sell drugs to (3) hospitals or pharmacies,
 which dispense drugs to (4) patients. (Am. Compl. ¶ 26.) The wholesale
 distribution market is dominated by primary distributors, with three firms
 alone accounting for 92% of the market. (Id. ¶ 28.) Below the primary
 distributors are secondary distributors, like the Distributors here. (Id. ¶ 30.)
        Servicing this distribution chain are the PBMs. PBMs contract with
 health insurance providers to administer the prescription drug benefits in their
 plans. (See id. ¶ 17.) PBMs also contract with pharmacies to dispense covered
 prescriptions to members of the plans which the PBM administers. (See id.
 ¶ 19.) Pharmacies must contract with a PBM to serve patients covered by plans
 administered by that PBM. (Id. ¶ 46–48.) As a result, PBMs have a network of
 pharmacies and effectively act as a middleman between pharmacies and health
 insurers. (See id. ¶ 18.) OptumRx is one of the largest PBMs, with a network of
 67,000 pharmacies. (Id. ¶ 4.)
        This drug supply chain is regulated at the federal and state level. (Id.
 ¶¶ 123–24.) State boards of pharmacy play an active role, and all participate in


      Pl. Opp. = Plaintiffs’ Brief in Opposition to Defendants’ Motions to Dismiss the
 Amended Complaint (DE 174)
       OptumRx Reply = OptumRx’s Reply Brief in Support of its Motion to Dismiss
 (DE 175)
        NABP Reply = NABP’s Reply Brief in Support of its Motion to Dismiss (DE 176)
      AIPW Am. Compl. = Am. Compl., Ass’n of Indep. Pharm. Wholesalers, Inc. v.
 OptumRx, Inc., No. 16-cv-02214-KBJ (D.D.C. Feb. 16, 2017) (“AIPW”), DE 26
        AIPW Stip. = Stipulation of Dismissal with Prejudice, AIPW, DE 59
        AIPW Mot. = Motion for Relief from Judgment by Matrix and PriMed, AIPW, DE
 60-7
        When referring to other docket entries in AIPW, I use the format “AIPW, DE _.”


                                            2
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 3 of 35 PageID: 8153




 NABP. (Id. ¶¶ 49, 88.) NABP is led by an executive committee made up of
 current or former members of state boards. (Id. ¶¶ 57–61.) NABP provides
 several services to state boards: (1) a database on pharmacists (including their
 licensure, disciplinary history, and the like) (id. ¶ 64); (2) licensing exams or
 accreditation programs, some of which all states require (id. ¶¶ 65–67); (3) a
 data-sharing platform for prescription monitoring programs (id. ¶ 68);
 (4) inspection programs (id. ¶¶ 70, 72); and (5) model legislation and rules (id.
 ¶ 74). Most of NABP’s revenue comes from applicant fees for its licensure or
 accreditation programs. (Id. ¶¶ 79–81.)
    B. The VAWD Requirement
       At issue here is one of NABP’s accreditation programs. The Verified-
 Accredited Wholesale Distributor (“VAWD”) program aims to certify that
 distributors meet standards of supply chain integrity. (Id. ¶ 87.) NABP
 developed the VAWD program “under the direction of the state boards” as a
 “mechanism for inspecting and regulating wholesale distributors” to combat
 the distribution of counterfeit drugs. (Id. ¶ 88.) Under the program, NABP
 promulgated criteria for distributors, such as that they only distribute drugs
 purchased from manufacturers, or that they keep distribution facilities
 separate from other facilities. (Id. ¶¶ 109–22.) When a distributor seeks VAWD
 accreditation, NABP personnel assess the distributor’s operations and inspect
 its facilities for compliance with those criteria. (Id. ¶ 94.) In four states
 (Indiana, Iowa, Wyoming, and North Dakota), VAWD accreditation has become
 a condition for obtaining a distribution license. (Id. ¶ 90.) In twenty-two states,
 VAWD accreditation entitles a distributor to regulatory relief (i.e., waiver of
 certain licensing processes). (Id. ¶ 92.)
       State regulators are not the only ones that utilize the VAWD program;
 PBMs like OptumRx do, too. (See id. ¶ 145.) OptumRx required its pharmacies
 to source drugs only from VAWD-accredited distributors. (Id. ¶ 148.) OptumRx
 made it known in 2016 that this VAWD requirement would be a part of its




                                             3
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 4 of 35 PageID: 8154




 contracts with pharmacies, so that failure to comply could result in a
 pharmacy’s being ousted from its network. (Id. ¶ 152.)
       Matrix unsuccessfully applied for accreditation and remains
 unaccredited by NABP. (Id. ¶¶ 185–201.) PriMed and Oak both faced denials
 before becoming accredited in 2019. (Id. ¶¶ 202, 225–26.) All the while, some
 pharmacies have ceased purchasing from the Distributors or declined to do
 business with them because of their difficulties in gaining VAWD accreditation.
 (Id. ¶¶ 260, 262–64.)
     C. The First Challenge to the VAWD Requirement
       Aggrieved by the VAWD requirements, a trade association for secondary
 distributors, the Association of Independent Pharmaceutical Wholesalers
 (“AIPW”), sued OptumRx and federal agencies/officials in the United States
 District Court for the District of Columbia. (Compl., Ass’n of Indep. Pharm.
 Wholesalers, Inc. v. OptumRx, Inc., No. 16-cv-02214-KBJ (D.D.C. Nov. 4, 2016)
 (“AIPW”), DE 1.) AIPW alleged that the VAWD requirement was unlawful
 because it (1) amounted to a federal rule that would require notice-and-
 comment rulemaking, (2) violated federal regulations, (3) violated federal
 rulemaking statutes, (4) violated California consumer protection law, and
 (5) tortuously interfered with distributors’ contracts with pharmacies. (Id.
 ¶¶ 155–94.) An amended complaint specified that AIPW included Matrix and
 PriMed. (AIPW Am. Compl. ¶¶ 147–48.)2
       Before the court could rule on pending motions to dismiss and for a
 preliminary injunction, the parties stipulated to a dismissal. Specifically, the
 parties notified the court that they had reached a confidential settlement,
 which would not be submitted. (AIPW, DE 57.) In response, the court issued an
 order stating that the case was dismissed without prejudice, but that if no
 party moved to reopen in a specified time, then the case would stand dismissed
 with prejudice. (AIPW, DE 58.) Before the reopening deadline passed, OptumRx


 2     Oak was formed in 2018 (Am. Compl. ¶¶ 225–26), after OptumRx’s
 implementation of the VAWD requirement and the AIPW litigation commenced.


                                         4
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 5 of 35 PageID: 8155




 and AIPW entered a stipulation of dismissal with prejudice. (AIPW Stip.)
 Months later, Matrix and PriMed moved for relief from the dismissal and to
 reopen the case, arguing that, while they were AIPW members, (1) they did not
 consent to the settlement, (2) the agreement was “revised to reflect [their] non-
 participation,” and (3) the parties did not so inform the court. (AIPW Mot. at 1,
 3, 4.) The court denied the motion in a minute order because Matrix and
 PriMed were not “parties to this case.” No activity has occurred since.
     D. This Challenge to the VAWD Requirement
         A month after AIPW wound down, the Distributors brought a challenge to
 the VAWD requirement against OptumRx and NABP in New Jersey Superior
 Court, simultaneously moving for injunctive relief. The case was removed to
 this Court. (DE 1.) I denied the motion for a temporary restraining order,
 directed the parties to conduct expedited discovery, and then held a
 preliminary injunction hearing. (DE 16, 122, 123.) During this time, Matrix
 and PriMed’s accreditation process was ongoing, and before I could rule on the
 preliminary injunction motion, Matrix and PriMed achieved accreditation. (DE
 150.) Accordingly, the Distributors withdrew the injunction motion and
 amended the complaint. (DE 152, 153.)
         The Amended Complaint asserts the following claims:
     •   Count 1: a claim against NABP and OptumRx by Matrix for a declaration,
         under the Declaratory Judgment Act, 28 U.S.C. § 2201, that certain
         VAWD criteria are preempted and an accompanying injunction
         prohibiting (1) NABP from enforcing those criteria and (2) OptumRx from
         excluding Matrix from selling to OptumRx pharmacies without
         accreditation (Am. Compl. ¶¶ 276–93);3
     •   Count 2: a claim against OptumRx for violating New York Public Health
         Law § 280-c, seeking a declaration that OptumRx is violating that law



 3    The Distributors clarify that Count 1 is alleged only by Matrix against both
 NABP and OptumRx. (Pl. Opp. at 5 & n.3.)


                                           5
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 6 of 35 PageID: 8156




         and an injunction allowing Matrix to sell to OptumRx pharmacies in New
         York (Am. Compl. ¶¶ 294–302);
     •   Count 3: a claim against NABP and OptumRx under 42 U.S.C. § 1983 for
         violations of the Drug Supply Chain Security Act (“DSCSA”), 21 U.S.C.
         § 360eee et seq., and the Supremacy Clause, seeking damages (Am.
         Compl. ¶¶ 303–17);
     •   Count 4: a claim against NABP and OptumRx under § 1983 for violations
         of procedural due process under the Federal and New Jersey
         Constitutions, seeking damages (Am. Compl. ¶¶ 318–33);
     •   Count 5: a claim against NABP, in the alternative to Count 4, for
         violations of the common-law right to due process, seeking damages (id.
         ¶¶ 334–42);
     •   Count 6: a claim against OptumRx for tortious interference with
         contract, seeking damages (id. ¶¶ 343–79);
     •   Count 7: a claim against OptumRx for tortious interference with
         prospective economic advantage, seeking damages (id. ¶¶ 380–85);
     •   Count 8: a claim against OptumRx for tortious interference with the
         Distributors’ wholesale licenses, seeking damages (id. ¶¶ 386–96); and
     •   Count 9: a claim against NABP, in the alternative if the Court finds that
         NABP is not a state actor, for violations of the New Jersey Consumer
         Fraud Act (“NJCFA”), N.J. Stat. Ann. § 56:8-2.1, seeking damages (Am.
         Compl. ¶¶ 397–405).
         OptumRx and NABP now move to dismiss the Amended Complaint.
  II.    DISCUSSION AND ANALYSIS
         There are many claims and many more arguments for dismissal, but in
 sum, I hold as follows:
     •   Dismissal based on claim preclusion is not appropriate on this record.
     •   Counts 1, 3, and 4 are dismissed for failure to plead state action.
     •   Count 2 is dismissed because New York Public Health Law § 280-c is not
         enforceable via a private right of action.


                                            6
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 7 of 35 PageID: 8157




    •   Count 5 is dismissed because New Jersey law does not recognize a
        common-law due process claim in this context.
    •   Counts 6, 7, and 8 are dismissed for failure to allege the element of
        intentional interference.
    •   Count 9 is dismissed for failure to allege a consumer transaction or
        ascertainable loss.
    A. Standard of Review
        Federal Rule of Civil Procedure 8(a) does not require that a pleading
 contain detailed factual allegations. Nevertheless, “a [party’s] obligation to
 provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
 conclusions, and a formulaic recitation of the elements of a cause of action will
 not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
 County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
 ‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
 omitted)). Thus, the factual allegations must be sufficient to raise a claimant’s
 right to relief above a speculative level, so that a claim is “plausible on its face.”
 Twombly, 550 U.S. at 570. That facial-plausibility standard is met “when the
 plaintiff pleads factual content that allows the court to draw the reasonable
 inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
 Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
 plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
 more than a sheer possibility.” Id.
        Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
 claim upon which relief can be granted. The moving party bears the burden of
 showing that no claim has been stated. See Animal Sci. Prods., Inc. v. China
 Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
 motion to dismiss, the facts alleged in the pleading are accepted as true and all
 reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters & the
 Trs. Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).




                                           7
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 8 of 35 PageID: 8158




     B. Claim Preclusion
       The first issue is whether the AIPW case bars this entire suit. “[C]laim
 preclusion prevents parties from raising issues that could have been raised and
 decided in a prior action . . . .” Lucky Brand Dungarees, Inc. v. Marcel Fashions
 Grp., Inc., 140 S. Ct. 1589, 1594 (2020). Claim preclusion4 requires three
 elements: “(1) a final judgment on the merits in a prior suit involving (2) the
 same parties or their privies and (3) a subsequent suit based on the same
 cause of action.” Hoffman v. Nordic Naturals, Inc., 837 F.3d 272, 279 (3d Cir.
 2016) (citation omitted).5
       Claim preclusion, an affirmative defense, “may not afford the basis for a
 Rule 12(b)(6) dismissal unless it is ‘apparent on the face of the complaint.’” Id.
 at 280 (quoting Rycoline Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d
 Cir. 1997)). Still, I may consider the record of the prior case record or other
 materials subject to judicial notice. Overseas Lease Grp., Inc. v. Plocher Constr.
 Corp., 800 F. App’x 79, 81, n.7 (3d Cir. 2020). Such consideration is
 appropriate when there are no factual disputes. See Hoffman, 837 F.3d at 280
 & n.52. With my scope of review in mind and turning back to the elements, I
 conclude that I cannot apply claim preclusion here.
       The first and third elements are straightforward enough.6 The AIPW
 parties voluntarily dismissed the case with prejudice, following a settlement.
 (AIPW Stip.) That qualifies as a final judgment on the merits. Papera v. Pa.

 4      “Claim preclusion” is also referred to as, or under the umbrella of, “res
 judicata.”
 5      To determine the preclusive effect of a federal-court judgment, I apply federal
 preclusion rules for judgments in federal-question cases and state preclusion rules for
 judgments in diversity cases, using the rules applied by the state in which the
 rendering court sits. Taylor v. Sturgell, 553 U.S. 880, 891 & n.4 (2008); see also
 Graboff v. Am. Ass’n of Orthopaedic Surgeons, 559 F. App’x 191, 194 (3d Cir. 2014). In
 AIPW, the amended complaint asserted jurisdiction based primarily on federal
 questions but also based on diversity. (AIPW Am. Compl. ¶¶ 30, 32.) The parties here
 rely on federal preclusion rules (Pl. Opp. at 53, OptumRx Mot. at 11–13), so I will too.
 6     The Distributors do not dispute that these elements are met. (See Pl. Opp. at
 52–59.)


                                             8
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 9 of 35 PageID: 8159




 Quarried Bluestone Co., 948 F.3d 607, 610–11 (3d Cir. 2020) (voluntary
 dismissal with prejudice); see also Martinez v. Bank of Am., N.A., 664 F. App’x
 250, 254 (3d Cir. 2016) (settlement coupled with voluntary dismissal). This
 case involves “the same claim” because it “involve[s] a ‘common nucleus of
 operative facts.’” Lucky, 140 S. Ct. at 1595 (quoting Restatement (Second) of
 Judgments § 24, cmt. b (1982)). Both complaints challenged the VAWD
 requirement. (Compare Am. Compl. ¶ 1, with AIPW Am. Compl. ¶ 1.) Although
 the legal theories and non-OptumRx defendants are not identical as between
 the two actions, courts focus on “the essential similarity of the underlying
 events giving rise to the various legal claims,” Blunt v. Lower Merion Sch. Dist.,
 767 F.3d 247, 277 (3d Cir. 2014) (citation and emphasis omitted), and the
 VAWD requirement is the basis for both suits. Thus, the first and third
 elements of claim preclusion are met.
       But the second element—whether the same parties or their privies are
 present in both AIPW and here—implicates factual disputes. Claim preclusion
 generally does not operate against a person who was not party to a prior suit.
 Taylor v. Sturgell, 553 U.S. 880, 892–93 (2008). There are exceptions, however,
 and OptumRx and NABP rely on two. (OptumRx Mot. at 14–17; NABP Mot. at
 11.) First, “a nonparty may be bound by a judgment because she was
 ‘adequately represented by someone with the same interests who was a party’
 to the suit.” Taylor, 553 U.S. at 894 (quoting Richards v. Jefferson County, 517
 U.S. 793, 798 (1996)) (alteration omitted). Second, “nonparty preclusion may
 be justified based on a variety of pre-existing substantive legal relationships
 between the person to be bound and a party to the judgment.” Id. (quotation
 marks, alteration, and citation omitted).
       Based on the limited AIPW record, there remains at least a factual issue
 as to whether Matrix and PriMed were “adequately represented” by AIPW when
 it settled and dismissed the case; relatedly, it cannot be stated definitively
 whether Matrix and PriMed, at the time of settlement, still had a “legal
 relationship[]” with AIPW such that AIPW could bind them. Taylor, 553 U.S. at



                                          9
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 10 of 35 PageID: 8160




  894 (citation omitted); see also Black Clawson Co. v. Kroenert Corp., 245 F.3d
  759, 763–64 (8th Cir. 2001) (nonparty to settlement could not be precluded by
  settlement).
        Cases involving alleged privity between an association and its members
  often require a fact-intensive inquiry, and “great care should be taken before
  binding all members to an association loss.” Cigar Ass’n of Am. v. U.S. Food &
  Drug Admin., 436 F. Supp. 3d 70, 82–83 (D.D.C. 2020) (citation omitted); see
  also 18A Charles Alan Wright et al., Federal Practice & Procedure § 4456 (3d ed.
  2020 update) (explaining how “confused” preclusion becomes when applied to
  associations). All I can tell from the AIPW record is that AIPW settled and
  dismissed the case and that Matrix and PriMed disputed their involvement. I
  am not free, on a motion to dismiss, to accept as true the assertions made in
  Matrix and PriMed’s motion for relief from judgment; I can only notice their
  existence. See In re Lipitor Antitrust Litig., 868 F.3d 231, 269 (3d Cir. 2017)
  (improper to “[t]ak[e] judicial notice of the truth of the contents of a filing from
  a related action” (citation omitted)); S. Cross Overseas Agencies, Inc. v. Wah
  Kwong Shipping Grp., Ltd., 181 F.3d 410, 427 n.7 (3d Cir. 1999) (distinguishing
  between taking notice of existence of documents versus the facts or arguments
  asserted therein). Their existence is sufficient to demonstrate that there is a
  factual dispute, but not to resolve it. Cf. Parker v. Estate of Katherine Parker
  Blair, Civ. No. 19-21093, 2020 WL 6707963, at *3–4 (D.N.J. Nov. 16, 2020)
  (explaining that it is proper to consider past records “to identify what they
  decided and what collateral estoppel effect they may have had”). In sum,
  applying non-party preclusion principles with any certainty to the sketchy facts
  here is not possible.
        Other issues, too, are inappropriate for resolution on a motion to
  dismiss. Neither Oak nor NABP was a party to AIPW. For claim preclusion to
  apply to Oak, Oak would need to have been in privity with AIPW. See Vasquez
  v. Bridgestone/Firestone Inc., 325 F.3d 665, 676–77 (5th Cir. 2003) (analyzing
  whether additional plaintiffs were in privity with prior ones); cf. Smith v. Bayer



                                           10
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 11 of 35 PageID: 8161




  Corp., 564 U.S. 299, 313 (2011) (plaintiff who was an unnamed member of a
  proposed but uncertified class in a prior suit was not precluded from later
  pursuing claim against same defendant). The Amended Complaint here makes
  no mention of AIPW, and, since Oak was formed after the AIPW action
  concluded, the AIPW record contains nothing about Oak. So there are no
  materials within my scope of review to determine Oak’s privity.
        As to NABP, if I find that the Distributors were in privity with AIPW,
  NABP could invoke claim preclusion against them. That would require,
  however, a showing that “there is [or was] a close or significant relationship
  between” NABP and OptumRx. Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966
  (3d Cir. 1991) (citation omitted); see also Zahl v. Warhaftig, 655 F. App’x 66, 73
  (3d Cir. 2016). The parties argue as to whether NABP can enforce claim
  preclusion, yet fail to cite any materials (let alone those appropriate for a
  motion to dismiss) as support. (Pl. Opp. at 54; NABP Mot. at 11.) Given these
  outstanding issues, resolution of claim preclusion at this juncture is not
  appropriate. See Hoffman, 837 F.3d at 280.
        Both parties ask me to consider various documents submitted in the
  preliminary injunction hearing, find certain facts, and use them as a basis for
  resolution of the issue of claim preclusion. (OptumRx Mot. at 15–17; Pl. Opp.
  56–58.) To ascertain facts from the contents of those documents would exceed
  the proper scope of a motion to dismiss. Lipitor, 868 F.3d at 268–69; see also
  Brody v. Hankin, 145 F. App’x 768, 772 (3d Cir. 2005) (district court
  improperly “not only noticed the existence of the arbitration award, but seemed
  to notice facts found in that document”). To argue otherwise, OptumRx relies
  on RealNetworks, Inc. v. DVD Copy Control Ass’n, Inc., No. 08-4548, 2010 WL
  145098, at *4 (N.D. Cal. Jan. 8, 2010). (OptumRx Reply at 3–4.) There, the
  court used admissions made in a preliminary injunction hearing when deciding
  a later-filed motion to dismiss. RealNetworks, 2010 WL 145098, at *4.
  RealNetworks, however, cannot be squared with Third Circuit precedent. E.g.,
  S. Cross, 181 F.3d at 427 n.7 (“[A] court that examines a transcript of a prior



                                          11
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 12 of 35 PageID: 8162




  proceeding to find facts converts a motion to dismiss into a motion for
  summary judgment.” (citing Kauffman v. Moss, 420 F.2d 1270, 1274–75 (3d
  Cir. 1970))).
        I understand the RealNetworks court’s aversion to “pretend[ing]” that the
  “admissions and concession already made in [the] action” simply “do not exist.”
  RealNetworks, 2010 WL 145098, at *4. But the purpose of a motion to dismiss
  is not to test a case’s facts, even if some have already been elicited, but only to
  test the sufficiency of a complaint’s allegations. Further, it would strain
  fairness to rely on evidence submitted at a preliminary injunction hearing to
  dismiss a complaint. Such a hearing involves a limited presentation, sometimes
  after limited discovery. See St. Thomas-St. John Hotel & Tourism Ass’n v. Gov’t
  of U.S.V.I., 357 F.3d 297, 301 (3d Cir. 2004) (citation omitted). The purpose of a
  motion to dismiss, however, is to weed out allegations that would not establish
  a cause of action even if fully developed, after full discovery, at summary
  judgment or trial. Dismissing a complaint based on provisional findings in
  connection with a preliminary injunction is not appropriate. See Lipitor, 868
  F.3d at 268 (citing In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677,
  695 (2d Cir. 2009), for the proposition that a court, on a motion to dismiss,
  improperly relies on the record in an earlier case because “the record in this
  case could be different following discovery”).
        For these reasons, I will deny OptumRx’s and NABP’s motions to dismiss
  to the extent they seek dismissal based on claim preclusion.
     C. Count 1: Preemption
        Count 1 seeks a declaration that the VAWD requirement is preempted by
  the DSCSA and an injunction prohibiting NABP from enforcing the criteria and
  prohibiting OptumRx from applying the requirement to Matrix. (Am. Compl.
  ¶¶ 276–93.) NABP and OptumRx move to dismiss on four grounds: (1) neither
  the Declaratory Judgment Act (“DJA”) nor the Supremacy Clause confers a
  cause of action based on preemption (NABP Mot. at 27–28; OptumRx Mot. at
  18–19); (2) the DSCSA’s preemption provision applies to “States” or “political



                                          12
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 13 of 35 PageID: 8163




  subdivisions,” which NABP and OptumRx are not (NABP Mot. at 23, 25–26;
  OptumRx Mot. at 19–20); (3) if the Court nonetheless applies the state action
  doctrine so that they may qualify as a “State,” the Amended Complaint fails to
  plead state action (NABP Mot. at 11–12; OptumRx Mot. at 19–24); and
  (4) regardless, the VAWD requirement is not preempted (NABP Mot. at 24–26;
  OptumRx Mot. at 24–27). I address the first three arguments and need not
  reach the fourth.
               Cause of Action
        The Supremacy Clause provides that federal law “shall be the supreme
  Law of the Land . . . any Thing in the Constitution or Laws of any State to the
  Contrary notwithstanding.” U.S. Const. Art. VI cl. 2. “Congress may
  consequently pre-empt, i.e., invalidate, a state law through federal legislation.”
  Oneok, Inc. v. Learjet, Inc., 575 U.S. 373, 376 (2015).
        In Armstrong v. Exceptional Child Center, Inc., the Supreme Court
  clarified that the Supremacy Clause
        is not the ‘source of any federal rights,’ and does not create a cause
        of action. It instructs courts what to do when state and federal law
        clash, but is silent regarding who may enforce federal laws in
        court, and in what circumstances they may do so.

  575 U.S. 320, 324–25 (2015) (quoting Golden State Transit Corp. v. Los Angeles,
  493 U.S. 103, 107 (1989)). Thus, NABP and OptumRx are correct that, under
  Armstrong, the Supremacy Clause itself cannot be the source of the
  Distributors’ cause of action.7


  7       The Distributors (at 8–9) point to Third Circuit cases predating Armstrong which
  hold that the Supremacy Clause does directly create a private right of action. St.
  Thomas, 218 F.3d at 241; see also Lewis v. Alexander, 685 F.3d 325, 345–46 (3d Cir.
  2012). It may not be possible to reconcile such holdings with Armstrong, which the
  Third Circuit has yet to address. Compare Lewis, 685 F.3d at 345 (“the Supremacy
  Clause creates an independent right of action”), with Armstrong, 575 U.S. at 326 (“the
  Supremacy Clause . . . certainly does not create a cause of action”). I need not
  definitively opine on the continuing status of those earlier Third Circuit holdings,
  however, because I find that plaintiffs possess a cause of action under the narrower
  rule of Armstrong.


                                            13
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 14 of 35 PageID: 8164




        But Armstrong did not end there. The Court further explained that,
  under “long recognized” principles of equity jurisdiction, plaintiffs can seek an
  injunction preventing violations of federal law by officials. Id. at 326.
  Accordingly, “if an individual claims federal law immunizes him from state
  regulation, the court may issue an injunction upon finding the state regulatory
  actions preempted.” Id. The upshot is that preemption claims, while not
  authorized by the Supremacy Clause itself, can be brought under a court’s
  inherent equity jurisdiction. Id. at 327.8
        Count 1 seeks a declaration that the VAWD requirement is preempted, as
  well as an injunction against its application. Thus, Count 1 may permissibly be
  viewed as an equitable claim under Armstrong. Friends of the E. Hampton
  Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 144 (2d Cir. 2016); see
  Waterfront Comm’n of N.Y. Harbor v. Governor of N.J., 961 F.3d 234, 238 (3d
  Cir. 2020) (court had jurisdiction over claims that sought a declaration that a
  state law was preempted). Now NABP and OptumRx are surely correct that “the
  DJA ‘does not create a cause of action courts may be compelled to enforce.’”
  (NABP Reply at 3 (quoting In re AZEK Bldg. Prods., Inc., Mktg. & Sales Pracs.
  Litig., 82 F. Supp. 3d 608, 624–25 (D.N.J. 2015)).) The DJA does, however,
  “provide[] a remedy for controversies otherwise properly within the court’s
  subject-matter jurisdiction,” Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835
  F.3d 388, 394 (3d Cir. 2016). An Armstrong-style claim like this one does
  properly lie within the court’s equitable powers. A declaratory judgment may
  therefore be rendered in service of such a claim.


  8     This cause of action is therefore to be distinguished from the statutory claim
  under 42 U.S.C. § 1983 that is asserted in Count 3.
         Equity follows the law, and Armstrong also held that equity jurisdiction to hear
  preemption claims can be “subject to express and implied statutory limitations.” 575
  U.S. at 327. That is, if the federal statute explicitly or implicitly “precludes private
  enforcement” of its preemption provisions, a plaintiff “cannot, by invoking [a court’s]
  equitable powers, circumvent Congress’s exclusion of private enforcement.” Id. at 328.
  NABP and OptumRx do not, however, argue that the DSCSA precludes private
  enforcement of its preemption provision.


                                            14
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 15 of 35 PageID: 8165




        The motion to dismiss the injunctive and DJA claims on these grounds is
  therefore denied.
               Applicability of the DSCSA
        Count 1 alleges that the VAWD requirement is “expressly preempted” by
  the DSCSA. (Am. Compl. ¶ 277.) The DSCSA regulates the drug supply chain
  and establishes standards for wholesale distributors. 21 U.S.C. §§ 360eee–
  360eee-3. The DSCSA also provides that “no State or political subdivision of a
  State” may impose inconsistent standards, requirements, or regulations. Id.
  § 360eee-4(a), (b)(1). NABP and OptumRx argue that, under the statute’s plain
  text, NABP9 is not a “State” or “political subdivision,” so its actions cannot be
  preempted. (NABP Mot. at 23, 25–26; OptumRx Mot. at 19–20.) The
  Distributors, however, assume that I may apply the state action doctrine to
  find that NABP is the equivalent of a “State.” (See Pl. Opp. at 19–20.)
        In express preemption cases,10 the scope of the preemption is determined
  by the language of the federal statute. See, e.g., Cipollone v. Liggett Grp., Inc.,
  505 U.S. 504, 517 (1992). The DSCSA, by its express terms, applies to a “State”
  or “political subdivision.” Arguably such language is confined to actions by one
  of the fifty states of the union (classically, state legislation), or an arm of such a



  9      I refer mainly to NABP because the Amended Complaint alleges that NABP is a
  state actor because of its services to and relationship with states (Am. Compl. ¶¶ 49–
  93) OptumRx, too, is characterized as a state actor, but that status is attributed to its
  association with NABP (id. ¶¶ 241–46). So state action turns on whether NABP
  qualifies.
  10      The Amended Complaint only alleges that the VAWD requirement is expressly
  preempted. (See Am. Compl. ¶¶ 1, 277, 314.) The Distributors’ brief likewise focuses
  on express preemption (Pl. Opp. at 5–19) but also refers to “Congress’ intent to occupy
  the field” (id. at 13), perhaps a passing reference to field preemption. I will confine my
  analysis to express preemption, however, because (1) any field or conflict preemption
  theory does not have a basis in the Amended Complaint, see Jones v. Treece, 774 F.
  App’x 65, 67 (3d Cir. 2019); Commw. of Pa. ex. rel Zimmerman v. PepsiCo, Inc., 836
  F.2d 173, 181 (3d Cir. 1988); and (2) passing references in a brief are insufficient to
  raise a legal theory, Yates Real Estate, Inc. v. Plainfield Zoning Bd. of Adjustment, 404
  F. Supp. 3d 889, 913 n.28 (D.N.J. 2019).


                                             15
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 16 of 35 PageID: 8166




  state (classically, regulations promulgated by a state administrative agency). Of
  course, NABP is not, per se, a “State.”
        Nonetheless, in certain contexts, the word “State” can be construed
  expansively to include private actors whose actions can be attributed to a state.
  For example, the Fourteenth Amendment provides that no “State” shall deny a
  person certain rights, U.S. Const. amend. XIV § 1, and 42 U.S.C. § 1983
  provides a cause of action for deprivation of federal rights under color of “State”
  law. The Supreme Court has interpreted both to encompass “seemingly private
  behavior that ‘may be fairly treated as that of the State itself’” in certain limited
  circumstances. Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531
  U.S. 288, 295 & n.2 (2001) (quoting Jackson v. Metro. Edison Co., 419 U.S.
  345, 51 (1974)). This principle is known as the “state action” doctrine, and the
  Distributors argue that it should apply when interpreting and applying the
  DSCSA.11
        I agree; when a private party stands in the shoes of a state, that party’s
  actions may fall within the scope of the DSCSA’s preemptive language. For that
  reading of the statute, I offer three reasons.
        First, the state action doctrine is firmly established by judicial precedent.
  Congress was therefore presumptively aware that the word “State” could be
  interpreted to include a private entity acting in a state capacity. See Guerrero-
  Lasprilla v. Barr, 140 S. Ct. 1062, 1072 (2020) (“We normally assume that
  Congress is ‘aware of relevant judicial precedent’ . . . .” (quoting Merck & Co. v.
  Reynolds, 559 U.S. 633, 648 (2010))).
        Second, in the context of other statutes, including at least one
  preemption provision, the Supreme Court has read “State” to extend beyond
  units of state government and include persons exercising the relevant state
  authority. See City of Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S.
  424, 437 (2002) (“State” in preemption provision included local government


  11    Of course, the state action doctrine applies directly to the § 1983 claim asserted
  in Count 3.


                                            16
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 17 of 35 PageID: 8167




  because they exercise power derived from the state); Morse v. Republican Party
  of Va., 517 U.S. 186, 220 (1996) (Stevens, J., joined by Ginsburg, J.) (Voting
  Rights Act provision’s application to “State” encompassed political parties
  because they have power over the electoral process); id. at 235–36 (Breyer, J.,
  joined by O’Connor & Souter, JJ., concurring in the judgment) (same).
        Third, I read this preemption provision in light of its clear purpose. See
  Pennsylvania v. Navient Corp., 967 F.3d 273, 288 (3d Cir. 2020). Congress
  enacted the DSCSA to create a “[u]niform national policy” for drug supply chain
  regulation, 21 U.S.C. § 360eee-4 (section title), and fix the supply chain’s
  vulnerability to counterfeit drugs—a vulnerability which, according to
  Congress, “exists, in large part, due to a patchwork of inconsistent State
  regulations,” H.R. Rep. 113-83, at 24 (2013) (report on earlier bill). That
  purpose would be undermined if states could too easily circumvent the statute
  and re-institute the regulatory patchwork by outsourcing regulation to private
  actors.
        For these reasons, I will analyze the Amended Complaint to determine if
  it adequately pleads that the actions of NABP were effectively those of a “State.”
              Application of the State Action Doctrine
        There are multiple ways that “a private entity can qualify as a state
  actor,” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019)
  (collecting cases), but the “basic question” in every case is whether the conduct
  at issue “can be fairly attributed to the state,” Crissman v. Dover Downs Ent.
  Inc., 289 F.3d 231, 239 (3d Cir. 2002) (en banc). This is a “necessarily fact-
  bound inquiry,” Brentwood, 531 U.S. at 298 (citation omitted), so ordinarily,
  resolution on the pleadings is not possible, cf. Demetro v. Nat’l Ass’n of Bunco
  Investigations, Civ. No. 14-6521, 2017 WL 3923290, at *13 (D.N.J. Sept. 2,
  2017) (allegations that organization was composed of law enforcement officers
  and gathered information for criminal prosecutions were sufficient to go
  forward). Still, courts have dismissed complaints for failure to plead state
  action when the pleaded theory is fundamentally flawed as a matter of law.



                                          17
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 18 of 35 PageID: 8168




  E.g., Sharp v. Kean Univ., 153 F. Supp. 3d 669, 673 (D.N.J. 2015); Colabella v.
  Am. Inst. of Certified Pub. Accts., No. 10-cv-2291, 2011 WL 4532132, *13
  (E.D.N.Y. Sept. 28, 2011).
        There is such a legal flaw in the Distributors’ theory of liability. The error
  flows from the nature of the state action doctrine, which essentially requires,
  not only that the defendant perform a function that the states might typically
  perform, but that the defendant act as a surrogate for a particular, identified
  state. The Amended Complaint does not identify any particular state that was
  the source of NABP’s alleged harm-causing conduct here.
        Consider, for example, a hypothetical case in which the board of
  pharmacy in Rhode Island adopted the VAWD requirement and a distributor,
  assuming it had standing, challenged Rhode Island’s incorporation and
  enforcement of that requirement. Or consider another hypothetical case in
  which Rhode Island delegated its regulatory powers over distributors to the
  VAWD program. In either case, we might more easily find that the authority of
  Rhode Island was being exercised. This is not such a case. Rather, this case
  uniquely involves a private actor adopting standards developed by another
  private actor, and a plaintiff’s efforts to equate both actors’ conduct with “state
  action,” in the rather generic sense of this being the kind of thing that states
  do. Neither the Supreme Court nor the Third Circuit has ever found state
  action without first identifying which state the harm-causing conduct was
  attributable to.
        The Distributors’ theory, then, is that the NABP is effectively a
  government actor (although not a particular state actor) because it is made up
  of state pharmacy boards and its VAWD program was developed with
  involvement from multiple states. (E.g., Am. Compl. ¶¶ 49, 89.) Supreme Court
  precedent forecloses that theory. In NCAA v. Tarkanian, the Court considered
  whether the NCAA could be liable as a state actor when a Nevada public
  university suspended a coach based on the NCAA’s rules and investigation.
  488 U.S. 179, 180–81 (1988). The Court held that the NCAA was not a state



                                          18
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 19 of 35 PageID: 8169




  actor because it had many members, across different states, so “the source of
  the legislation adopted by the NCAA is not Nevada but the collective
  membership, speaking through an organization that is independent of any
  particular State.” Id. at 193 (citing Allied Tube & Conduit Corp. v. Indian Head,
  Inc., 486 U.S. 492, 501 (1988) (“Whatever de facto authority the [private
  standard-setting] Association enjoys, no official authority has been conferred
  on it by any government . . . .”) (alteration in original)).12
        In Brentwood, supra, the Court explicated its Tarkanian holding,
  explaining that “it was difficult to see the NCAA, not as a collective
  membership, but as surrogate for the one State, [so] we held the organization’s
  connection with Nevada too insubstantial to ground a state-action claim.” 531
  U.S. at 297–98. Brentwood further explained that “Tarkanian pointed to a
  contrary result . . . with an organization whose member public schools are all
  within a single State.” Id. at 298. Accordingly, Brentwood distinguished
  Tarkanian and held that a Tennessee athletic association composed almost
  entirely of Tennessee public schools that regulated Tennessee sports was a
  Tennessee actor. Id. at 298–99. Brentwood’s grounds for distinguishing
  Tarkanian, however, only confirm that it is Tarkanian that controls here. See
  Smith v. NCAA, 266 F.3d 152, 159 (3d Cir. 2001) (“Brentwood did not abandon
  Tarkanian’s discussion and holding . . . it simply distinguished Tarkanian,
  pointing out that, in contrast to the state association before it, the NCAA’s
  policies were not shaped by one state alone.”).




  12     The Tarkanian majority and the dissent agreed that the NCAA, standing alone,
  is not a state actor. 488 U.S. at 193 n.13; see also id. at 202 n.2 (White, J.,
  dissenting). The point of disagreement was whether the public university, “by
  embracing the NCAA’s rules, transformed them into state rules and the NCAA into a
  state actor.” Id. at 194 (majority); see also id. at 199 (dissent) (“The question here is
  whether the NCAA acted jointly with UNLV in suspending Tarkanian and thereby also
  became a state actor.”). That analysis is not applicable here because the Distributors
  are not challenging the adoption and enforcement of the VAWD program by any state.
  Rather, they challenge a private actor’s use of the VAWD program.


                                             19
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 20 of 35 PageID: 8170




        The upshot of Tarkanian and Brentwood is that nongovernmental
  associations with a collective, multistate membership—even those that might
  appear to be exercising quasi-regulatory, investigatory, and legislative
  functions—are not state actors, because their actions are not attributable to
  any particular state. See Smith v. NCAA, 266 F.3d at 159 (“[T]he NCAA’s
  ‘collective membership’ of varying states largely motivated the holding in
  Tarkanian . . . .”). It is surely possible to argue the contrary, as a matter of
  logic, but that is the line that the Supreme Court has drawn. A closer
  relationship—one in which the private party is effectively a surrogate for an
  identified state—is required.
        There is a caveat. There might be a case in which State A works through
  an association, which happens to be a multistate association, to take some
  action, and a plaintiff seeks to hold the association liable under a state action
  theory to the extent it was acting as a surrogate for State A. For example, a
  state regulatory agency could rely on an association’s accreditation program,
  and a plaintiff denied accreditation in that state might challenge the
  association’s decisions as to that particular state. See McKeesport Hosp. v.
  Accred. Council for Grad. Med. Educ., 24 F.3d 519, 520–22 (3d Cir. 1994).13
  That description does not fit Count 1 of this Complaint. The VAWD program,
  and a fortiori its adoption by OptumRx, is not an action by any one state, but is
  more akin to “legislation adopted by . . . collective membership, speaking
  through an organization that is independent of any particular State.”




  13     Even then, state action is hard to prove. McKeesport, 24 F.3d at 525–26 (no
  state action because the state board did not “control or regulate the [organization’s]
  standard-setting or decision-making processes” and “state law does not dictate or
  influence those actions”); Tarkanian, 488 U.S. at 194–95 (explaining that even a state
  court’s adoption and enforcement of the American Bar Association (“ABA”) Code of
  Professional Responsibility did not transform “the ABA’s formulation of those
  disciplinary rules” into state action (citation omitted)).


                                            20
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 21 of 35 PageID: 8171




  Tarkanian, 488 U.S. at 193 (emphasis added).14 And Count 1 seeks to
  invalidate VAWD across the board as being inconsistent with federal law.
        My conclusion also comports with the text of the preemption provision.
  Recall that the DSCSA provides that “[n]o State or political subdivision” may
  adopt inconsistent regulations. Assume that “State,” as used in DSCSA, is a
  term of art that includes a private entity acting as or on behalf of such a State.
  It still does not follow that a plaintiff may challenge a multistate entity’s
  program without reference to its incorporation or enforcement by a particular
  state. Here, the Distributors argue that the VAWD program as a whole is
  preempted.
        It is not sufficient, then, to point, as the Distributors do, to various
  indicia of the various states’ involvement with the NABP. (Pl. Opp. at 19–28.) At
  a minimum, the Distributors must plead that a particular state uses the VAWD
  program and challenge that use as state action.15 The same deficiency afflicts
  the Distributors’ reliance on cases in which a court found state action based on
  entwinement or a symbiotic relationship. (Id.) All those cases involve, not
  generic “state” involvement, but a private entity’s entwinement or relationship
  with a particular state in regard to particular conduct. Brentwood, 531 U.S. at
  297–98 (Tennessee); Mark v. Borough of Hatsboro, 51 F.3d 1137, 1148 (3d Cir.
  1995) (Pennsylvania); Krynicky v. Univ. of Pittsburgh, 742 F.2d 94, 101–03 (3d
  Cir. 1984) (Pennsylvania); Burton v. Wilmington Parking Auth., 365 U.S. 715,
  724–25 (1961) (Delaware); see also P.R.B.A. Corp. v. HMS Host Toll Roads, Inc.,
  808 F.3d 221, 224 (3d Cir. 2015) (“[O]ur analysis should also focus on evidence


  14     There are some cases where courts have found entities that operate across
  multiple states to be federal actors (although these cases do not arise under § 1983 or
  the Fourteenth Amendment). E.g., Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374,
  400 (1995) (Amtrak). But because the DSCSA preempts actions by a “State,” the
  question is whether NABP acted like a particular state, so the federal-actor cases are
  inapposite.
  15     True, the Amended Complaint alleges that “26 States formally utilize the VAWD
  program in some fashion.” (Am. Compl. ¶ 92.) But the Distributors’ injury focuses
  solely on OptumRx’s use of the VAWD program. (E.g., id. ¶¶ 1, 5.)


                                            21
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 22 of 35 PageID: 8172




  of explicit involvement of the governmental authority in the specific action the
  plaintiffs challenge.”).16
         To simplify a bit, the Amended Complaint cites generic indicia of state-
  like action, but never alleges that NABP acts as a surrogate for, or stands in
  the shoes of, any particular state. Because that is a fundamental deficiency
  under binding precedent, Count 1 will be dismissed.
       D. Count 2: New York Public Health Law § 280-c
         Count 2 is a claim that OptumRx has violated New York Public Health
  Law § 280-c. (Am. Compl. ¶¶ 294–302.) Section 280-c sets forth PBMs’
  obligations when performing audits of pharmacies, but it does not expressly
  confer a private cause of action for enforcement. Count 2 must therefore be
  dismissed unless “a right of action is fairly implied in the statutory provision
  and its legislative history.” Haar v. Nationwide Mut. Fire Ins. Co., 138 N.E.3d
  1080, 1083 (N.Y. 2019) (alterations and citation omitted). In assessing that
  issue, courts consider three “essential factors”: “(1) whether the plaintiff is one
  of the class for whose particular benefit the statute was enacted; (2) whether
  recognition of a private right of action would promote the legislative purpose;
  and (3) whether creation of such a right would be consistent with the legislative
  scheme.” Id. at 1084 (citation omitted).
         Under the first Haar factor, I find nothing in the statutory text to indicate
  that the Distributors were the intended beneficiaries of § 280-c. Section 280-c
  is concerned with regulating the relationship between PBMs and pharmacies.



  16      The Distributors rely on my own opinion in Demetro (Pl. Opp. at 26–27), where
  the defendant raised the state action issue “in passing,” but it is distinguishable.
  Demetro involved the National Association of Bunco Investigators (“NABI”), a national
  organization consisting of law enforcement personnel who, using their positions,
  would gather information on an ethnic group and target members of that group for
  investigation or prosecution. 2017 WL 3923290, at *2. The plaintiff alleged that police
  officers/members from Woodbridge, New Jersey had misused their authority and
  targeted him in relation to a particular prosecution of him in New Jersey. On that and
  other grounds, I found that the complaint surmounted the state-action threshold and
  denied a motion to dismiss.


                                            22
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 23 of 35 PageID: 8173




  Such regulation is presumably to the pharmacies’ benefit, because § 280-c(2)
  gives procedural protections, such as fair notice, to pharmacies when they are
  audited by PBMs. N.Y. Pub. Health Law § 280-c(2)(b) (McKinney 2020).
  “Wholesalers” (a classification that includes the Distributors here)17 are only
  mentioned in one of eleven subsections. Id. § 280-c(2)(i). That subsection
  provides as follows: “When conducting an audit of a pharmacy’s records, a
  [PBM] shall . . . in the case of invoice audits, accept as validation invoices from
  any wholesaler registered with the department of education from which the
  pharmacy has purchased prescription drugs.” Id. Subsection (i) is aimed at
  allowing pharmacies to use a certain type of invoice (one from a wholesaler) as
  proof during an audit. That is a procedural benefit to the pharmacies, not a
  substantive right for the wholesalers.
        Although failure to satisfy the first Haar factor is enough, I note that the
  other two factors do not support the Distributors, either. As for the second, any
  broader legislative purpose beyond the statutory enactment itself is unclear, as
  neither the enacted bill nor the bill jacket18 contains a statement of purpose.
  2018 N.Y. Sess. L., ch. 57, pt. MM; Bill Jacket, L. 2018, ch. 57. As for the third
  factor, a private right of action is not available “in instances where ‘[t]he
  Legislature . . . expressly provided for enforcement mechanisms’ in the statute
  itself.” Cruz v. TD Bank, N.A., 2 N.E.3d 221, 265 (N.Y. 2013) (quoting Mark G. v.
  Sabol, 717 N.E.2d 1067, 1071 (N.Y. 1999)). The Public Health Law grants the
  Commissioner of Health and the Attorney General the power to seek civil
  penalties and injunctive relief for violations. N.Y. Pub. Health Law § 12.



  17    The Amended Complaint alleges that the Distributors are all licensed
  wholesalers within the meaning of § 280-c. (Am. Compl. ¶ 298.)
  18      In New York, a bill jacket collects pertinent legislative history materials for an
  enacted bill. See Citizens Union of City of N.Y. v. Att’y Gen. of N.Y., 269 F. Supp. 3d
  124, 140 (S.D.N.Y. 2017). Here I should note that, despite asking the Court to imply a
  private right of action, the Distributors only devoted a paragraph to applying the Haar
  factors and have provided no legislative history. Accordingly, they have arguably
  forfeited their defense of Count 2. See Yates Real Estate, 404 F. Supp. 3d at 913 n.28.


                                              23
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 24 of 35 PageID: 8174




  Accordingly, § 12 indicates an intent, at least by negative implication, to
  foreclose private enforcement.19
         Because I cannot imply a private right of action to enforce New York
  Public Health Law § 280-c, Count 2 will be dismissed.
       E. Counts 3 and 4: § 1983 Claims
         Count 3 is a preemption claim like Count 1 but brought under § 1983.
  (Am. Compl. ¶¶ 303–17.) Count 4 is also a § 1983 claim but for violations of
  procedural due process under both the Federal and New Jersey Constitutions.
  (Id. ¶¶ 318–33.) The claims fail for multiple reasons.
         First, both fail because § 1983 claims require state action. Sprauve v. W.
  Indian Co., 799 F.3d 226, 229 (3d Cir. 2015). For the reasons stated above,
  NABP and OptumRx are not state actors. (See Section II.C.3, supra (applying §
  1983 state action standards by analogy).)
         Second, Count 3 fails because § 1983 is generally not a vehicle for
  preemption claims. Golden State, 493 U.S. at 107–08. Rather, under § 1983,
  courts will analyze whether the federal statute which the plaintiff relies on
  creates a federal right. Id. at 108; see also, e.g., All. of Nonprofits for Ins., Risk
  Retention Grp. v. Kipper, 712 F.3d 1316, 1325 (9th Cir. 2013). The creation of a
  federal right requires “‘rights-creating language’ clearly imparting an ‘individual
  entitlement,’ with ‘an unmistakable focus on the benefitted class.’” Lewis v.
  Alexander, 685 F.3d 325, 345 (3d Cir. 2012) (quoting Gonzaga Univ. v. Doe,
  536 U.S. 273, 287 (2002)). The Supremacy Clause, as noted above, contains no
  such rights-creating language. DSCSA, too, lacks any such language; it is


  19     Other parts of the Public Health Law are not to the contrary. Although § 12
  provides that it should not be construed to prevent “persons” from “the exercising of
  their respective rights to suppress nuisances or to prevent or abate pollution,” N.Y.
  Pub. Health Law § 12(6), Count 2 is not a nuisance-type action. Although § 13
  provides that “citizen[s]” may bring an Article 78 proceeding to enforce duties
  prescribed by the Law, id. § 13, “Article 78 is a form of proceeding available to compel
  public officials to comply with their responsibilities,” Vandor, Inc. v. Militello, 301 F.3d
  37, 39 (2d Cir. 2002) (citing N.Y. C.P.L.R. § 7801) (emphasis added), so § 13 is
  inapposite.


                                               24
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 25 of 35 PageID: 8175




  directed to the states (“No State . . . shall”), not to the distributors. See
  Gonzaga, 536 U.S. at 287 (explaining that the language “No person shall be
  subjected to discrimination” was “individually focused” while the language “[n]o
  funds shall be made available” was not (alterations omitted)). Further, the
  DSCSA statute’s purpose is to protect and regulate the drug supply chain, not
  to confer a benefit on distributors. See Kipper, 712 F.3d at 1326–27. It might
  be said that distributors are incidentally benefited, in the sense that they are
  freed from being subject to a patchwork of state regulations; such a
  generalized, policy-based benefit is insufficient, because it does not create
  rights as between the parties here. See Golden State, 493 U.S. at 109 (“when
  congressional pre-emption benefits particular parties only as an incident of the
  federal scheme of regulation, a private damages remedy under § 1983 may not
  be available”); see also Kipper, 712 F.3d at 1326–27. Thus, the DSCSA cannot
  support a § 1983 claim.
         Third, to the unclear extent that Count 4 may seek redress for violations
  of New Jersey law (Am. Compl. ¶ 330), that claim fails because § 1983 does not
  provide a general remedy on state-law grounds. McMullen v. Maple Shade
  Township, 643 F.3d 96, 99 (3d Cir. 2011). And the New Jersey Civil Rights Act
  (“NJCRA”), the vehicle for a state constitutional claim, is generally construed in
  parallel with § 1983 and generally requires state action. See O’Toole v. Klingen,
  Civ. No. 14-6333, 2017 WL 132840, at *5 (D.N.J. Jan. 13, 2017) (citing Cottrell
  v. Zagami, LLC, No. 08-3340, 2010 WL 2652229, at *4 (D.N.J. June 23, 2010)
  (“[The] NJCRA does not permit[] private suits against private persons absent
  state action.”)).20
         For these reasons, Counts 3 and 4 will be dismissed.
       F. Count 5: Common-Law Due Process
         Count 5 assumes arguendo that NABP is not a state actor, as I have
  already found. It alleges that NABP, as a quasi-public organization, is


  20    The subject of a potential due process claim under New Jersey state law that
  does not require state action, however, is covered in the following section.


                                            25
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 26 of 35 PageID: 8176




  nevertheless liable for violating the Distributors’ common-law right to due
  process under New Jersey law. (Am. Compl. ¶¶ 334–42.) New Jersey law,
  however, does not recognize such a claim.
         The New Jersey Supreme Court has recognized that where an
  organization is not a state actor subject to constitutional limitations but is
  “quasi-public,” “its power to exclude must be reasonably and lawfully exercised
  in furtherance of the public welfare related to its public characteristics.”
  Matthews v. Bay Head Improvement Ass’n, 471 A.2d 355, 366 (N.J. 1984).
  Matthews, the cases it relied on, and their progeny have all recognized this
  common-law due process right in the context of associations’ exclusion or
  discipline of members. Id. at 366–67; e.g., Cipriani Builders, Inc. v. Madden, 912
  A.2d 152, 166–67 (N.J. Super. Ct. App. Div. 2006); Stowell v. N.J. State Ass’n of
  Chiefs of Police, 739 A.2d 1011, 1013 (N.J. Super. Ct. App. Div. 1999); Schulz v.
  U.S. Boxing Ass’n, 105 F.3d 127, 132 & n.9 (3d Cir. 1997). The Distributors are
  not members of NABP and do not seek membership. Rather, their claim is that
  NABP must comply with due process when making “accreditation decisions.”
  (Am. Compl. ¶ 338.)
         The Distributors have pointed to no New Jersey case, and I could locate
  none, in which a court recognized that common-law due process extends to
  accreditation decisions like NABP’s. Recognizing such a claim would expand
  common-law due process, and “it is not the role of a federal court to expand
  state law in ways not foreshadowed by state precedent.” City of Philadelphia v.
  Beretta U.S.A. Corp., 277 F.3d 415, 421 (3d Cir. 2002); see also Moe v. Seton
  Hall Univ., Civ. No. 09-01424, 2010 WL 1609680, at *4–5 (D.N.J. Apr. 20,
  2010) (dismissing common-law due process claim when it was not
  foreshadowed).21 On the contrary, New Jersey precedent follows a general rule



  21      Some courts have recognized such a claim, McKeesport, 24 F.3d at 534–35
  (Becker, J., concurring in the judgment) (collecting cases). Such recognition, however,
  is far from universal. See Paine Coll. v. S. Ass’n of Colls. & Schs. Comm’n on Colls., Inc.,
  810 F. App’x 852, 856–57 (11th Cir. 2020) (per curiam). The relevant question here is

                                              26
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 27 of 35 PageID: 8177




  that associations, even quasi-public ones, should be free of judicial
  intervention except in limited, recognized circumstances. See Matthews, 471
  A.2d at 326–27; Davidovich v. Israel Ice Skating Fed., 140 A.3d 616, 633 (N.J.
  Super. Ct. App. Div. 2016). Given New Jersey’s hands-off approach to
  associations and the lack of precedent recognizing a claim in circumstances
  like those here, I decline to expand common-law due process to the facts
  alleged.
         The motion to dismiss Count 5 is therefore granted.
       G. Counts 6, 7, and 8: Tortious Interference
         The Amended Complaint pleads claims against OptumRx for tortious
  interference with contract (Count 6), prospective economic advantage (Count
  7), and the Distributors’ wholesale licenses (Count 8). (Am. Compl. ¶¶ 343–96.)
  Those torts require “(1) a protected interest; (2) malice—that is, defendant’s
  intentional interference without justification; (3) a reasonable likelihood that
  the interference caused the loss of the prospective gain; and (4) resulting
  damages.” Vosough v. Kierce, 97 A.3d 1150, 1159 (N.J. Super. Ct. App. Div.
  2014) (citation omitted).22 The Distributors allege that (1) they have existing
  business or prospective relations with some OptumRx-network pharmacies
  (Am. Compl. ¶¶ 344, 347, 382); (2) OptumRx knew that the VAWD requirement
  would disrupt their relationships with pharmacies (id. ¶¶ 350–51, 382); and
  (3) due to the VAWD requirement, many OptumRx network pharmacies



  whether New Jersey precedent authorizes such a claim, Philadelphia, 277 F.3d at 421;
  Moe, 2010 WL 1609680, at *4–5, and it does not.
  22     For tortious interference with contract, the first element involves showing an
  actual contract, while tortious interference with prospective advantage involves
  showing “a prospective contract or other economic benefit.” Interstate Realty Co. v.
  Sears, Roebuck & Co., Civ. No. 06-5997, 2009 WL 1286209, at *10 (D.N.J. Apr. 27,
  2009) (citation omitted). Count 8, tortious interference with the Distributors’ wholesale
  licenses, alleges that the protectable interest is the Distributors’ enjoyment of the use
  of their wholesale licenses. (Am. Compl. ¶ 390.) OptumRx does not take issue with the
  proposition that licenses qualify as protectable contracts or business expectancies.
  (OptumRx Mot. at 39–40.)


                                             27
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 28 of 35 PageID: 8178




  stopped doing or declined to do business with the Distributors (id. ¶¶ 354,
  382).
          OptumRx takes issue only with the second element. (OptumRx Mot. at
  35–39.) For that element, “[a]ctual knowledge of the contract with which a
  defendant supposedly interfered is a prerequisite to making out a claim.”
  Mylan, Inc. v. SmithKline Beecham Corp., 723 F.3d 413, 422 (3d Cir. 2013). The
  defendant must also “desire[] to bring [the interference] about or . . . know[]
  that the interference is certain or substantially certain to occur as a result of
  his action.” Dello Russo v. Nagel, 817 A.2d 426, 434 (N.J. Super. Ct. App. Div.
  2003) (citation omitted). That “prerequisite” means that a defendant must have
  knowledge of a specific contract and intend to interfere with that contract. See
  Mylan, 723 F.3d at 422 (“Apotex never saw the License Agreement, and there is
  no evidence in the record that it knew any specifics with regard to the
  Agreement’s terms . . . . And without knowledge of the specific contractual
  right, Apotex cannot be deemed to have intentionally interfered with that
  right.”). Accordingly, allegations that a defendant intended to interfere with a
  category of contracts or a plaintiff’s business more generally are not enough—a
  tortious interference claim requires more targeted actions. Cf. Lightning Lube,
  Inc. v. Witco Corp., 4 F.3d 1153, 1170–71 (3d Cir. 1993) (once plaintiff
  established that defendant interfered with plaintiff’s relations with three
  specific franchisees, the defendant could be liable for any other lost franchises,
  if reasonably foreseeable from the interference with the three franchisees).
          In this court’s view, the line drawn by the case law is a somewhat
  arbitrary one, but it is no less binding for that. And it is justified by the
  salutary policies of (a) preserving the distinction between tort and contract, and
  (b) precluding generalized claims that a business generally “harmed” the
  business of a competitor, a situation inherent in our economic system.
          The Amended Complaint does not plausibly allege that OptumRx knew of
  any specific contracts between the Distributors and pharmacies, or that the
  VAWD requirement was intended to interfere with any specific contract. At the



                                           28
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 29 of 35 PageID: 8179




  outset, the Amended Complaint alleges only generalities: It identifies no specific
  pharmacies or contracts. Rather, it alleges that the VAWD requirement was
  intended to impair relations between secondary distributors and pharmacies as
  a general matter. (Am. Compl. ¶¶ 347–51, 367.) New Jersey law requires
  something more focused. The Amended Complaint needed to allege that
  OptumRx knew of a contract between a specific Distributor and at least one
  specific pharmacy and imposed the VAWD requirement with the intent to
  interfere with that contract. See Mylan, 723 F.3d at 422; Lightning Lube, 4 F.3d
  at 1170.
        Nor are there allegations from which to infer OptumRx’s actual
  knowledge and specific intent. OptumRx has a network of 67,000 pharmacies
  (Am. Compl. ¶ 4) and deals mainly with primary distributors (id. ¶ 28–30),
  while the Distributors sell to only a small portion of those pharmacies (id. ¶¶ 7,
  10, 13). Given the size of OptumRx’s operations and the Distributors’
  admittedly minor role, it is not plausible, without more specific allegations, that
  OptumRx actually knew of specific contracts between the Distributors’ and
  individual pharmacies. Indeed, while the Distributors allege that they lost a
  specific number of customers due to the VAWD requirement (id. ¶¶ 262–64),
  they never allege any facts indicating that OptumRx would have had knowledge
  that specific customers (who are unidentified) did business with the
  Distributors.
        The Amended Complaint does allege that OptumRx audits network
  pharmacies and, as a result, “knew” of relationships between the Distributors
  and pharmacies. (Id. ¶¶ 168, 172, 349.) That does not push these tortious
  interference allegations over the plausibility line, for two reasons. First, these
  audits would not reveal future or prospective purchases by a pharmacy, so the
  allegations would not support a claim for interference with prospective
  relations. Second, the Amended Complaint does not allege that these audits
  took place before the VAWD requirement was imposed. If anything, by placing
  these allegations under the subheading “Enforcement of the VAWD



                                           29
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 30 of 35 PageID: 8180




  Requirement,” the Amended Complaint implies that these audits occurred after
  the VAWD requirement was imposed. The audits, then, do not support an
  inference that OptumRx intentionally interfered with those contracts when it
  imposed the VAWD requirement. See Mylan, 723 F.3d at 422.
        Finally, even setting aside the knowledge requirement, the Amended
  Complaint would still lack a plausible, factual allegation that OptumRx desired
  or intended to interfere with the Distributors’ contractual relations. Dello
  Russo, 817 A.2d at 434. There are no allegations that the purpose of the VAWD
  requirement was to affect any specific relationship between the Distributors
  and an OptumRx-network pharmacy. True, there are generalized allegations
  that the VAWD requirement was intended to encourage pharmacies to move
  their sourcing from secondary to primary distributors. (Am. Compl. ¶¶ 347–51,
  367.) But even in that light, it is implausible that OptumRx imposed an
  accreditation requirement on the entire distribution market with the specific
  intent to harm three minor Distributors and their relationships with any
  specific pharmacy. See Fed. Nat’l Mortg. Ass’n v. DuBois, Civ. No. 15-3787,
  2018 WL 5617566, at *3, 12 (D.N.J. Oct. 30, 2018) (“idea” that, when a
  mortgage loan owner sold a plaintiff’s mortgage along with $418 million worth
  of other loans to another company, the two companies did so with the intent to
  preclude the plaintiff from participating in a government loan-modification
  program was “not plausible”).
        That deficiency also takes us to another, the lack of an allegation of
  malice. Participants in a market are not required to act in each other’s best
  interests. Even when a defendant has knowledge of a contract and intentionally
  acts, there is no liability if there is a “valid business justification” for the action.
  Lamorte Burns & Co. v. Walters, 770 A.2d 1158, 1170–71 (N.J. 2001) (citation
  omitted); see also Cargill Global Trading v. Applied Dev. Co., 706 F. Supp. 2d
  563, 575–76 (D.N.J. 2010). The Amended Complaint itself acknowledges a
  “valid business justification” for the VAWD requirement: OptumRx had
  concerns about pharmacies’ sourcing of medications and wanted to impose



                                            30
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 31 of 35 PageID: 8181




  requirements more stringent than existing federal requirements. (Am. Compl.
  ¶¶ 145–46, 243.) A business’s desire to improve its supply chain is not
  “transgressive of generally accepted standards of common morality or of law”;
  its incidental effects on the Distributors’ relations with pharmacies do not give
  rise to liability. Lamorte, 770 A.2d at 1171 (citation omitted); see also Baxter
  Healthcare Corp. v. HQ Specialty Pharma Corp., 157 F. Supp. 3d 407, 422
  (D.N.J. 2016).
        It is true that even where a defendant identifies a valid business purpose,
  the defendant must still “justify . . . the means used,” and cannot employ
  “fraudulent, dishonest, or illegal conduct.” Lamorte, 770 A.2d at 1171
  (emphasis added). The Distributors allege that OptumRx acted unjustifiably in
  implementing the VAWD requirement in three ways, but none of them changes
  my tentative conclusion.
        First, the Distributors allege that OptumRx notified pharmacies that they
  would face penalties for noncompliance but did not follow through; this
  conduct, they say, amounts to intimidation. (Am. Compl. ¶¶ 353–62.) Imposing
  a contractual requirement and setting forth the penalties for noncompliance
  cannot be called “intimidation” or deemed wrongful. Moreover, it is not clear
  how this allegation has anything to do with the Distributors, or what import it
  has regarding intentional interference. That is, if complying with the VAWD
  requirement causes pharmacies to drop their relations with the Distributors, as
  the Amended Complaint alleges, then how OptumRx ensures compliance
  should not much matter to the Distributors. And the complaint that OptumRx
  did not follow through, if that is the complaint, is difficult to fathom.
        Second, the Distributors allege that the VAWD requirement is
  anticompetitive because it squeezes secondary distributors out of the market.
  These smaller distributors, they say, have difficulty complying with the
  requirement in comparison to primary distributors. (Id. ¶¶ 363–68.) That the
  VAWD requirement affects market segments differently does not make it
  malicious. See Lamorte, 770 A.2d at 1171 (“[W]here a plaintiff’s loss of business



                                           31
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 32 of 35 PageID: 8182




  is merely the incident of healthy competition, there is no compensable tort
  injury.”).
         Finally, the Distributors allege that, although the VAWD requirement
  violates New York Public Health Law § 280-c, OptumRx still enforces the
  requirement against its New York pharmacies. (Am. Compl. ¶¶ 369–79). The
  Distributors seem to be alleging that the VAWD requirement, though illegal in
  New York, caused New York pharmacies to cease relations with them. (Pl. Opp.
  at 47–48.) But I do not accept the premise of the argument, i.e., that the VAWD
  requirement violates § 280-c. As noted above, § 280-c(2)(i) does no more than
  provide that, when conducting an invoice audit of a pharmacy (which the
  statute does not define), a PBM must accept an invoice from a registered
  wholesaler as sufficient proof that the transaction occurred. So it is hard to see
  how the statute has anything to do with a PBM’s decision to impose sourcing
  requirements in its contracts with pharmacies. Put another way, OptumRx
  could accept an invoice from a wholesaler in connection with an audit as
  evidentiary proof that a purchase was made, in compliance with the statute,
  yet still penalize that same pharmacy for purchasing from a non-VAWD
  wholesaler. Because the Distributors have not shown a plausible violation of
  § 280-c, or a connection to their grievance, their allegation of malice based on
  the imposition of the VAWD requirement on New York pharmacies fails to
  achieve plausibility.
         Because the Amended Complaint fails to allege intentional interference or
  malice, the motion to dismiss Counts 6, 7, and 8 is granted.
     H. Count 9: NJCFA
         Count 9 is a claim against NABP for violations of the NJCFA. (Am.
  Compl. ¶¶ 397–405.) (Again, this claim is alleged in the alternative if the Court
  finds that NABP is not a state actor.) The NJCFA is a consumer protection
  statute that applies “to products and services sold to consumers in the popular
  sense.” Cetel v. Kirwan Fin. Grp., Inc., 460 F.3d 494, 514 (3d Cir. 2006)
  (citation omitted). “To state a claim under the NJCFA, a plaintiff must allege



                                         32
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 33 of 35 PageID: 8183




  that the defendant engaged in an unlawful practice that caused an
  ascertainable loss to the plaintiff.” Frederico v. Home Depot, 507 F.3d 188, 202
  (3d Cir. 2007) (citation omitted). The main NJCFA provision, N.J. Stat. Ann.
  § 56:8-2, prohibits unlawful practices “in connection with the sale or
  advertisement of any merchandise or real estate.” D’Agostino v. Maldonado, 78
  A.3d 527, 537 (N.J. 2013). While § 56:8-2 can apply to a variety of practices,
  Gonzalez v. Wilshire Credit Corp., 25 A.3d 1103, 1115 (N.J. 2011), certain
  sections of the statute specify particular practices that are unlawful, see Czar,
  Inc. v. Heath, 966 A.2d 1008, 1011–12 (N.J. 2009).
        Count 9 relies on one such section, § 56:8-2.1, which provides as follows:
        It shall be an unlawful practice for any person to operate under a
        name or in a manner which wrongfully implies that such person is
        a branch of or associated with any department or agency of the
        Federal Government or of this State or any of its political
        subdivisions . . . .
  Count 9 alleges that NABP “wrongfully implied” that it was a government
  agency or “act[ed] with the sanction of” government agencies. (Am. Compl.
  ¶ 399.) As a result, NABP “cause[d] Plaintiffs to reasonably believe that NABP is
  authorized by a government agency to oversee the enforcement of the drug
  supply chain” (id. ¶ 403), causing the Distributors to suffer ascertainable
  losses (id. ¶ 404). Count 9 fails for three reasons.
        First, there is no consumer transaction. Cetel, 460 F.3d at 514. Although
  not clearly alleged, the Distributors’ theory presumably is that NABP induced
  them to seek VAWD accreditation by falsely representing that NABP possessed
  state power.23 However, drug supply chain accreditation is not a consumer
  good or service; it is “not available to the general public and w[as] never
  marketed as such.” Id. at 514; see also City of Atlantic City v. Zemurray St.
  Cap., LLC, 192 F. Supp. 3d 563, 569 (D.N.J. 2016) (dismissing an NJCFA claim


  23    The Distributors have also failed to provide substantial arguments in opposition
  to Count 9. Rather, their brief (in less than two pages) states the general legal
  standards for an NJCFA claim, repeats the Amended Complaint’s allegations, and
  announces that the Amended Complaint sufficiently pleads the elements.


                                           33
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 34 of 35 PageID: 8184




  based on loan administrative services, which are “a complex service that will
  require individualization to suit the needs of the parties to the contract, and
  the general consumer public is not seeking [them]”). Section 56:8-2.1 is aimed
  at prohibiting sellers of consumer products and services from inducing
  consumers into transactions using a false imprimatur of government power.
  See Hoffman v. Loiry, No. A-2640-14T3, 2016 WL 3693957, at *6 (N.J. Super.
  Ct. App. Div. July 13, 2016) (defendant sold tickets to a conference falsely
  promising that government officials would be speakers). An accreditation
  service provided to specific businesses does not meet that description.
        Second, even assuming arguendo that VAWD accreditation is a consumer
  good or service, the Amended Complaint contradicts any allegation that NABP
  wrongfully implied that it was, or was associated with, a government agency.
  The Amended Complaint alleges that NABP is a “non-profit corporation” that
  holds itself out as a professional “association.” (Am. Compl. ¶ 14) And the
  Complaint itself appears to acknowledge NABP does not wrongfully imply that it
  is associated with government agencies—it merely represents that it
  “cooperat[es] with” government agencies “having similar objectives.” (Id. ¶ 15.)
        Third, the Distributors do not allege an ascertainable loss. At the
  pleading stage, plaintiffs must provide a reasonable valuation that “quantif[es]
  the difference in value between the promised product and the actual product
  received.” AZEK, 82 F. Supp. 3d at 624 (citation omitted). The Distributors
  make no attempt to explain what their ascertainable loss is. (Am. Compl.
  ¶ 404.) For this reason, too, the NJCFA claim cannot survive.
        For these reasons, Count 9 will be dismissed.




                                          34
Case 2:18-cv-17462-KM-MAH Document 184 Filed 12/04/20 Page 35 of 35 PageID: 8185




  III.   CONCLUSION
         For the reasons set forth above, OptumRx’s and NABP’s motions to
  dismiss are granted as to all counts.
         A separate order will issue.
  Dated: December 4, 2020


                                               /s/ Kevin McNulty
                                               ___________________________________
                                               Hon. Kevin McNulty
                                               United States District Judge




                                          35
